Exhibit 16 [Logo of PricewaterhouseCoopers] PricewaterhouseCoopers LLP 125 High Street Boston MA Telephone (617) 530 5000 Facsimile (617) 530 5001 March 21, Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Chesapeake Utilities Corporation (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Chesapeake Utilities Corporation dated March 21, 2007. We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /s/ PricewaterhouseCoopers LLP ————— PricewaterhouseCoopers LLP
